Harrison, J.,
delivered the opinion of the court.
The couid is of opinion that there was no error in permitting the witnesses Long and Dwyer to answer the questions set forth in the first and second bills of exception. The prisoner was charged with breaking and entering, in the nighttime, a certain storehouse with intent to commit larceny. The proof showed that money was stolen from the store, and the witnesses in question were asked if the prisoner had made any statement about the money found in his possession when he was arrested. In answer to this question, it appeared that the prisoner had stated that the money was stolen from the store the night he was charged with breaking and entering therein, by one Turner Green, who had given him the portion thereof found in his possession, because of his threat to tell unless thus rewarded. The contention is that the possession of goods, recently stolen, *800is not evidence of housebr*eaking, and that the question objected to could not be asked to prove the burglary; that, before the Commonwealth could be permitted to rely upon the prisoner’s possession of money as a fact to establish the burglary by him, she must prove that the money found in his possession was stolen from the house burglarized or broken into, as charged in the indictment.
The general rule of the common law with regard to the evidence in cases of larceny, that the possession of goods recently stolen is prima facie evidence of guilt, and throws upon the accused the burden of accounting for that possession, has never been held by this court to apply with the same effect in cases of burglary, and the decided weight of authority is that- it does not. Still, where goods have been obtained by means of a burglary or housebreaking, the fact of such possession is a. most material circumstance to be considered by the jury in connection with other inculpatory circumstances. There must be some evidence of guilty conduct, besides the bare possession of the stolen property, before the presumption of burglary or housebreaking is superadded to that of larceny. Gravely’s Case, 86 Va. 396; Hall’s Case, 3 Gratt. 593.
In the case at bar, several strong inculpatory circumstances are established connecting the prisoner with the crime charged, and his admitted possession of part of the stolen money was a further circumstance, proper to be considered by the jury, in connection with the other evidence bearing upon the question of guilt.
We are further of opinion that there was no error in the action of the court with respect to the instructions which is made the subject of the third bill of exceptions. Without commenting in detail upon the instructions, it is sufficient to say that those asked for by the plaintiff in error, which were rejected, do not accurately state the law bearing upon the facts which the evidence tended to prove, and ¿11 that was proper in them, is sub*801stantially embodied in those given in lieu thereof. The instructions given by the court fairly and fully state the law. applicable to the case in all of its bearings, and it is not perceived that the prisoner could have been prejudiced thereby.
We are further of opinion that there was no error in the refusal of the court to set aside the verdict as contrary to the' law and the evidence, which ruling is made the subject of the fourth bill of exceptions. Under this head, it is insisted that the indictment charges the accused with brealdng and entering the storeroom of P. F. Spitzer and G. W. Hess, partners doing business under the firm name and style of Spitzer & Hess, and that there is no proof in the record of such persons as P. F. Spitzer and G. W. Hess composing a firm called Spitzer & Hess. The whole evidence in the case is directed to inquiring as to the brealdng and" entering the storehouse of Spitzer & Hess on the night of March 10, 1899, and P. F. Spitzer, a witness for the Commonwealth, says: “ I am engaged in the stationery business in the firm of Spitzer & Hess, on south Main street, in the town of Harrison-burg, Ya. My said place of business was broken open on the night of the 10th of March,” &c. This statement, together with the other evidence in the ease, was sufficient to satisfy the ordinary mind that the storehouse charged in the indictment to have been broken into, and no other, v.’as the one shown by the proof to have been broken into; and it is perfectly clear that no prejudice was occasioned the accused by not proving more specifi-" cally than was done either the ownership of the store broken into or who composed the firm of Spitzer & Hess.
We are further of opinion that the court did not err in refusing to arrest the judgment as set forth in the fifth bill of exceptions. It is contended, as ground for* this motion, that the verdict is not responsive to the indictment; that the prisoner is charged in the indictment with breaking and entering a certain storehouse, the property of P. F. Spitzer and G. W. Hess, partners doing business under the firm name of Spitzer & Hess, with *802the intent to commit larceny, whereas the verdict finds the prisoner guilty of breaking and entering the storehouse of Spitzer & Hess, with intent, &c.
The contention is that the parlies are not the same; that the verdict should have set forth the individual names of the partners composing the firm of Spitzer & Hess, as done in the indictment. This contention is without merit. A verdict of a jury in. a criminal case must always be read in connection with the indictment; and if it be certain, upon reading them together, what is the meaning of the verdict, it is sufficiently certain. Hobach’s Case, 28 Gratt. 922.
When the verdict in the case at bar is read in connection with the indictment, there is no difficulty in seeing that the jury found the prisoner guilty of breaking and entering the same house that the indictment charges him with having broken and entered.
Hpon- the whole case, we are of opinion that there is no error in the judgment complained of, and it is affirmed.

Affirmed.